Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 10/19/2021, are accepted and do not introduce new matter.
Claims 9-15, 17-21 and 23-29 are pending; claims 1-8, 16 and 22 are canceled; claims 27-29 are new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15, 17-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hewlitt et al (U.S. 2003/0075233) in view of Orzech et al (U.S. 2010/0258590) and Guest et al (U.S. 2004/0226584).
Regarding claim 9, Hewlitt teaches a method of combining at least three liquids (three liquids stored in tanks 1, 2, and 3), having a flow rate, to form a solution for soft washing a surface (as disclosed in Par 0049, the process may be applied to cleaning products), comprising the steps of: 
providing at least three tanks (1, 2, 3) capable of containing said at least three liquids (as disclosed in Par 0053); 
providing at least three first hoses connected to each of said at least three tanks (hoses located downstream of the tanks and upstream of valves 12, 13, 14); 
at least three passageways (defined by valves 12, 13, 14 and conduits 7, 8, 9);
a manifold (mixing chamber 6) fluidly connected to said at least three passageways (the three passageways connect to manifold 6, as seen in Fig 1 and disclosed in Par 0053); 
wherein said manifold is a hollow housing for receiving said at least three liquids direct from said at least three passageways simultaneously to form said solution (as seen in Fig 1 and disclosed in Par 0053); 
wherein each of said at least three passageways have a first valve (12, 13 ,14); and 
providing a second hose connected to said manifold (hose defined by conduit upstream of valve 18 and downstream of manifold 6); 
providing a third hose connected to a nozzle (hose downstream of valve 18, which connects to nozzle 17);

adjusting said first valve to a set position (set position is any degree the user wants to open any of the first valves) in each of said at least three passageways, whereby said set position of said first valve controls said flow rate of each of said at least three liquids thereby selecting a portion of each of said at least three liquids into said manifold in a pre-set ratio determined by said set position of each of said first valves to form said solution (Hewlitt teaches a controllable valve 12, 13, 14 for each of the liquids in the system; as disclosed in paragraphs 0054, the valves in charge of each liquid are manually controlled to select any desired combination of each liquid; since any desired combination can be reached, the user can open any of the first valves to a “set position”, then the position of the valves determines a pre-set ratio that represents the composition of the final solution).
Note: the claims are written with "comprising of' transitional phrase, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 I). Therefore, the prior art needs to disclose at least three liquids being used in order to anticipate the claimed limitation. The fact the Hewlitt teaches more than three liquids does not preclude their art from reading on claim language.
However, Hewlitt does not teach a proportioning device connected to said at least three first hoses, comprising; at least three passageways each connected to said at least three first hoses; wherein said at least three passageways have a length, an axis and are at least three separate and distinct channels, wherein said length of said at least three passageways are equal; wherein each of the passageways include a second valve which separate said at least 
Orzech teaches a fluid dispenser wherein a proportioning device (defined by portions 32 or 33) connected to first hoses (defined by outlet members 46/47), comprising; wherein passageways (332/33 are passageways) have a length (length of 32/33), an axis (longitudinal axis of 32/33) and are separate and distinct channels (32 is distinct from 33, one channel for each tank, as seen in Fig 1), wherein said length of said at least three passageways are equal (as seen in Fig 1, the length of 32 is equal to the length of 33); wherein each of the passageways include a second valve (34/35) which separate said passageways into a first chamber before said first valve (first chambers defined upstream of first valve 36/37), a second chamber between said first valve and said second valve (second chambers defined in between valves 36 and 34 for 32; and in between valves 37 and 35 for 33) and a third chamber after said second valve (third chambers defined downstream of valves 34/35); wherein said first valve is aligned on said axis of said passageways with said second valve (first valves36/37 are aligned on the same axis as second valves 34/35); wherein each of said chamber is an enclosed cavity within said passageways of said proportioning device (as seen in Fig 1);

Guest teaches a method of cleaning a surface (see abstract) in which a pump (32) connected to a second hose (104), such that said pump is capable of causing a negative pressure (pump 32 is disclosed as a vacuum motor that brings liquids from containers placed upstream of it); providing a third hose (118) connected to said pump and a nozzle (128, as seen in Fig 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hewlitt to incorporate the teachings of Guest to provide the method with a negative pressure pump in order to use a single pump that facilitates and effectively draws the selected fluids from the different tanks towards the nozzle (as disclosed in 0068 and 0084); further, the use of a single pump would render that device simpler and more cost effective. In combination, the pump causes negative pressure in said manifold of Hewlitt.
claim 10, Hewlitt, Orzech and Guest teach the method as recited in claim 9, further comprising the step of spraying said solution out of said nozzle in order to clean said surface (as modified by Guest, the device is used in a method that uses a nozzle to clean a surface, see abstract of Guest) while concurrently continuing to select said portion of each of said at least three liquids into said manifold in said pre-set ratio (Hewlitt teaches in Par 0025 "said concentrate may be further customized by the addition of one or more additives to the mixing chambers so as to provide further features and properties to the subsequently reconstituted product" and Par 0028 "one or more concentrates may be mixed together prior to the addition of one or more diluents, or vice versa. In a further example, it is possible to add all concentrates and diluents simultaneously and then subsequently mix said concentrates and diluents together. A number of permutations in addition and mixing steps are therefore possible". Therefore, Hewlitt provides for further mixing or proportioning of the substance as they liquids are being provided to the final substance. Alternatively, Hewlitt provides more than enough evidence, based at least on Pars 0025 and 0028, to conclude that its system has the capability of performing said claimed function).  
Regarding claim 11, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said first valve is a control valve (as disclosed in Par 0054 of Hewlitt, first valves 12, 13, 14 are control valves).  
Regarding claim 12, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said second valve is a check valve (second valves 34/35 of Orzech are check valves, see Par 0042).  
claim 13, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said proportioning device further comprises a knob attached to said first valve of each of said at least three passageways (control valves 12, 13, 14 of Hewlitt are disclosed as manual valves, see Par 0053; therefore, the use of knob, or the like, is implied).  
Regarding claim 14, Hewlitt, Orzech and Guest teach the method as recited in claim 13, wherein said step of calibrating said first valve of said at least three passageways allows a user to select a ratio of said at least three liquids to mix together to form said solution by adjusting said knob on each of said at least three passageways (Hewlitt teaches first controllable valves 12, 13, 14 for each of the liquids in the system; wherein the valves are manually controlled to select any desired combination of each liquid; as disclosed in paragraphs 0054).  
Regarding claim 15, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said at least three liquids are water, soap and bleach (as disclose in Par 0053 of Hewlitt, tank 1 holds water; as disclosed in Par 0049 the other tanks hold cleaning substances).  
Regarding claim 17, Hewlitt, Orzech and Guest teach the method as recited in claim 15, wherein said at least three passageways include a central passageway (passageway corresponding to tank 2, of Hewlitt) and two external passageways (passageways corresponding to tanks 1 and 3). However, they do not teach wherein said soap is passed through said central passageway and said water and said bleach are passed through said two external passageways.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to find the ideal set up for the liquids so that the device is optimized after accounting for different liquid viscosities. Accordingly, it would have been prima facie obvious 
Regarding claim 18, Hewlitt, Orzech and Guest teach the method as recited in claim 9. However, Hewlitt does not teach the method wherein said at least three tanks have a top and a base, wherein said three first hoses connect to said at least three tanks by entering said top of said tank and extending downward within said at least three liquids to said base of said at least three tanks.  
Guest teaches tanks having a top and a base, wherein hoses 74 connect to the top of the base and extend down, as claimed. 
Tanks with hoses connected to their base were known in the art, as evidenced by Hewlitt, while tanks with hoses connected to their top were known in the art as evidence by Guest. One of ordinary skill in the art could have substituted the tanks of Hewlitt with the tanks of Guest by known methods. The results of using both elements would have yield predictable results, as both types of tanks work equally well at storing and dispensing liquids. Thus, it would have been obvious to one of ordinary skill in art to replace the tanks of Hewlitt with the tanks of Guest.   
Regarding claim 19, Hewlitt, Orzech and Guest teach the method as recited in claim 18, wherein said first valve and said second valve are housed within each of said at least three passageways (as seen in Fig 1, of Orzech).  
claim 20, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said at least three passageways have a central passageway between two external passageways (Hewlitt in combination with Orzech teach three passageways that correspond to each tank 1, 2, 3 of Hewlitt, which are in series, so the passageway that corresponds to tank 2 is a central passageway).  
Regarding claim 28, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said pre-set ratio is greater than zero for at least two of said at least three liquids (Hewlitt teaches a device with manual control valves in which the user can set a ratio that is greater than zero for at least two of said at least three liquids. Par 0054 explicitly discloses such scenario: "the machine operator may select the desired combination of sources 1, 2 and 4 manually by manipulating the appropriate control valves 12, 13 and 15". This discloses a scenario in which the ratio is greater than zero for at least two of said at least three liquids).

Claims 21, 23-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hewlitt et al (U.S. 2003/0075233) in view of Orzech et al (U.S. 2010/0258590).
Regarding claim 21, Hewlitt teaches a method of combining at least three liquids (three liquids stored in tanks 1, 2, and 3), having a flow rate, to form a solution for soft washing a surface (as disclosed in Par 0049, the process may be applied to cleaning products), comprising the steps of: 
providing at least three tanks (1, 2, 3) capable of containing said at least three liquids (as disclosed in Par 0053); 

wherein said at least three passageways each have a first valve (12, 13, 14); 
wherein a second end (downstream end) of each of said at least three passageways is fluidly connected to a manifold (the three passageways connect to manifold 6, as seen in Fig 1 and disclosed in Par 0053); and 
wherein said manifold is a hollow housing for receiving at least two of said at least three liquids direct from at least two of said at least three passageways to form said solution (as seen in Fig 1 and disclosed in Par 0053); 
providing a nozzle (defined by 17) fluidly connected to said manifold (as seen in Fig 1), such that said nozzle is capable of receiving said solution from said manifold (as seen in Fig 1, the solution comes from manifold 6 to valve 18 and to the nozzle 17); and 
adjusting said first valve to set a position (set position is any degree the user wants to open any of the first valves) in each of said at least three passageways, whereby said position of said first valve controls said flow rate of each of said at least three liquids thereby selecting a portion of each of said at least three liquids into said manifold in a pre-set ratio determined by said position of each of said first valves to form said solution (Hewlitt teaches a controllable valve 12, 13, 14 for each of the liquids in the system; as disclosed in paragraphs 0054, the valves in charge of each liquid are manually controlled to select any desired combination of each liquid; since any desired combination can be reached, the user can open any of the first valves 
Note: the claims are written with "comprising of' transitional phrase, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 I). Therefore, the prior art needs to disclose at least three liquids being used in order to anticipate the claimed limitation. The fact the Hewlitt teaches more than three liquids does not preclude their art from reading on claim language.
However, Hewlitt does not teach providing a proportioning device fluidly connected to said at least three tanks, wherein the passageways each having a first end, a second end, an axis and a length, wherein said length of said at least three passageways are equal; wherein said at least three passageways each have a second valve; wherein said first valve and said second valve are aligned on said axis of each of said at least three passageways. 
Orzech teaches a fluid dispenser wherein a proportioning device (defined by portions 32 or 33) connected to first hoses (defined by outlet members 46/47), comprising; wherein passageways (332/33 are passageways) have a fist end (upstream end), a second end (downstream end), a length (length of 32/33), an axis (longitudinal axis of 32/33); wherein said length of said at least three passageways are equal (as seen in Fig 1, the length of 32 is equal to the length of 33); wherein each of the passageways include a first valve (36/37) and a second valve (34/35); wherein said first valve is aligned on said axis of said passageways with said second valve (first valves36/37 are aligned on the same axis as second valves 34/35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hewlitt to incorporate the 
Regarding claim 23, Hewlitt and Orzech teach the method as recited in claim 21, wherein said first valve is a control valve (as disclosed in Par 0054 of Hewlitt, first valves 12, 13, 14 are control valves).  
Regarding claim 24, Hewlitt and Orzech teach the method as recited in claim 21, wherein said second valve is a check valve (second valves 34/35 of Orzech are check valves, see Par 0042).   
Regarding claim 25, Hewlitt and Orzech teach the method as recited in claim 21, further comprising the step of continuing to control the ratio of said at least three liquids in said solution by adjusting said first valve in each of said at least three passageways to control said flow rate of each of said at least three liquids flowing through said proportioning device (Hewlitt teaches first controllable valves 12, 13, 14 for each of the liquids in the system; wherein the valves are manually or electronically controlled to select any desired combination of each liquid; as disclosed in paragraphs 0054).  
	Regarding claim 27, Hewlitt and Orzech teach the method as recited in claim 21, further comprising the step of spraying said solution out of said nozzle in order to clean said surface (as 
Regarding claim 29, Hewlitt, Orzech and Guest teach the method as recited in claim 21, wherein said pre-set ratio is greater than zero for at least two of said at least three liquids (Hewlitt teaches a device with manual control valves in which the user can set a ratio that is greater than zero for at least two of said at least three liquids. Par 0054 explicitly discloses such scenario: "the machine operator may select the desired combination of sources 1, 2 and 4 manually by manipulating the appropriate control valves 12, 13 and 15". This discloses a scenario in which the ratio is greater than zero for at least two of said at least three liquids).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hewlitt et al (U.S. 2003/0075233) in view of Orzech et al (U.S. 2010/0258590); further in view of Laskaris et al (U.S. 6,991,041).
Regarding claim 26, Hewlitt and Orzech teach the method as recited in claim 21. However, they do not teach said first valve being a ball valve.
Laskaris teaches a fluid handling system that has a controllable ball valve 200, as disclosed in col 12, lines 18-23.
Conventional control valves (12, 13, 14) were known in the art, as evidenced by Hewlitt, while ball valves (200) were known in the art as evidence by Laskaris. One of ordinary skill in the art could have substituted the valves of Hewlitt with the ball valves of Laskaris by known methods. The results of using both elements would have yield predictable results, as both are controllable and work equally well at restricting flow of fluids. Thus, it would have been obvious to one of ordinary skill in art to replace the first valves of Hewlitt with ball valves.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
	Regarding independent claims 9 and 21, Applicant argues that Hewlitt does not teach the device wherein the first valves are in a set position, which controls the flow rate such that each of the liquids are released in a pre-set ratio determined by the set position of each of the first valves to form the solution. Applicant then quotes Hewlitt (Par 0054) stating that Hewlitt does not teach said limitation because they disclose that controllable valves 12, 13, 14 for each 
	Regarding claims 10 and 27, Applicant further argues that the prior art does not teach spraying the solution while concurrently continuing to select said portion of each said at least three liquids into said manifold in said pre-set ratio; and that the prior art teaches each mixing chamber including a valve that allows the liquids to be released, stored, mixed, and then dispensed; and that Applicant's invention relies on constant mixing during spraying. Examiner respectfully disagrees. Hewlitt teaches in Par 0025 "Said concentrate may be further customized by the addition of one or more additives to the mixing chambers so as to provide 
	Regarding claims 28 and 29, Applicant argues that Hewlitt does not teach "wherein the pre-set ratio is greater than zero for at least two of said at least three liquids". Examiner respectfully disagrees. Hewlitt teaches a device with manual control valves in which the user can set a ratio that is greater than zero for at least two of said at least three liquids. In fact, Par 0054 explicitly discloses such scenario: "the machine operator may select the desired combination of sources 1, 2 and 4 manually by manipulating the appropriate control valves 12, 13 and 15". This discloses a scenario in which the ratio is greater than zero for at least two of said at least three liquids. 
	Applicant's arguments are not persuasive for the reasons explained above. Examiner asserts that the prior art teaches Applicant's invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752